Citation Nr: 0019412	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO. 92-22 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from November 1957 to 
January 1969.  The veteran's military duties included being a 
wheel vehicle mechanic.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1992 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for asbestosis and bronchitis.  

The Board notes that the veteran requested a hearing before a 
Member of the Board at the RO, and the case was remanded in 
August 1998 to afford him that opportunity.  A transcript of 
the November 1998 Board hearing is of record.  This case was 
before the Board in March 1999, at which time it was remanded 
for additional development.  The RO has again forwarded the 
case to the Board for appellate review.  (The Board is 
obligated by law to ensure that the RO complies with its 
directives.  Stegall v. West, 11 Vet. App. 268 (1998)).  

In an April 2000 rating decision, service connection for 
chronic bronchitis and reactive airways disease was granted, 
at a rate of 30 percent, effective January 7, 1992.  The 
veteran was notified of this decision in an April 2000 
letter.  The veteran has not expressed disagreement with the 
"down-stream" issues of either the effective date or 
disability evaluation assigned to his chronic bronchitis and 
reactive airways disease; therefore, such matters are not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); 
see also Holland v. Gober, 10 Vet. App. 433 (1997) 
(per curiam).  Accordingly, the only pending issue is that 
listed on the title page of this decision.   

In a May 2000 statement, the veteran's representative raised 
the claim for an increased rating for hemorrhoids.  That 
matter, which is not inextricably intertwined with the issue 
on appeal, is referred to the RO for appropriate action.  


FINDING OF FACT

Competent medical evidence of a current diagnosis of 
asbestosis or of a nexus between any current lung disability 
from asbestos exposure has not been presented.  

CONCLUSIONS OF LAW

The claim of entitlement to service connection for asbestosis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service entry examination in November 1957 was 
negative for pertinent findings.  The veteran was treated for 
acute respiratory disease in November and December 1957.  
Chest x-rays dated in November 1957, December 1957 and 
January 1958 were normal.  The veteran reported having a head 
cold in January 1958.  In May 1958, a chest x-ray revealed 
slight prominence of the basal pulmonary markings at the 
right basal region, possibly consistent with an upper 
respiratory infection (URI).  Service medical records dated 
in February 1960 show the veteran's report of minor bronchial 
troubles.  Clinical evaluation was negative for lung 
abnormalities.  In August 1961, a past medical history of 
recurrent bronchitis was noted.  The veteran reported having 
had bronchitis all his life in September 1962.  In February 
1963, the veteran was treated for URI.  A chest x-ray in June 
1964 was normal.  A past history of chronic bronchitis was 
noted.  The impression was bronchitis.  

In January 1965, the veteran complained of having a cold.  X-
ray reports dated in January, May and December 1965 appeared 
normal.  

Service medical records dated in January 1966 show that the 
veteran was treated for complaints of pain in the chest and a 
bad cold.  The impression was viral syndrome with myositis.  
In September 1966, the veteran was treated for URI, cause 
undetermined.  A chest x-ray was negative.  The impression at 
the end of that month was persistent viral URI.  At the time 
of the veteran's discharge examination in November 1968, 
there were no pertinent complaints or findings.  

Private medical records dated in September 1970 show that the 
veteran was treated for a cold and cough.  

Private medical records dated in March 1971 show that the 
veteran complained of pain across his chest.  In November 
1971, URI was noted.  The veteran was re-checked for infected 
lungs.  

The veteran was hospitalized at a private facility in January 
1976 for chest pain, coughing, and shortness of breath.  He 
complained of recent exposure to chemicals, which seemed to 
be irritating his chest.  Pulmonary function testing (PFT) 
revealed borderline evidence of restrictive and obstructive 
pulmonary disease.  It was noted by the doctor that the PFT 
findings could be explained entirely on the basis of the 
veteran's marked obesity and not represent any specific 
pulmonary disease.   The diagnosis was asthma.  

The veteran was hospitalized at a private facility in 
September 1981 for emphysema, asthma, and possible myocardial 
infarction.  Private medical records dated in October 1981 
show that the veteran had recent severe chest pain.  Unstable 
angina was noted.  

A private medical report dated in May 1985 from GTK, Jr., MD, 
shows that he evaluated the veteran for possible occupational 
lung disease.  The veteran reported that he was uncertain of 
any asbestos exposure while in service, though there were 
several occasions in which he was possibly exposed.  The 
veteran described that between 1958 and 1960 he helped to 
demolish buildings and he recalled removing insulation from 
the buildings; he was unsure of whether or not the insulation 
contained asbestos.  In 1962, he was involved in building 
missile silos and other buildings, and he recalled spraying 
insulation between walls.  Between 1963 and 1969, he worked 
in a motor pool which serviced helicopters and other army 
vehicles; he frequently replaced brake shoes which contained 
asbestos.  

Following service discharge, the veteran worked as a 
millwright; dust from insulation would fall in the area where 
he worked.  Asbestos was frequently stacked on the floor and 
scaffolding where he worked.  He also assisted in sweeping 
and cleaning up insulation.  Frequently, his clothing would 
become covered with asbestos dust.  He did not wear 
respiratory protection.  The veteran had a 10-pack year 
smoking history, but stopped 2 years before.  The impression 
was that the veteran had pleural asbestosis in the form of 
pleural thickening.  Subsequent testing showed a moderately 
severe restrictive ventilatory defect.     

Private medical records dated in July 1985 show that the 
veteran was treated for chemically-induced acute 
tracheobronchitis.  The veteran had inhaled toxic fumes at 
work.  

Private PFT studies dated in September 1986 revealed findings 
that suggested a moderate obstructive and restrictive defect.  

The veteran was hospitalized at a private facility in January 
to February 1987 for acute respiratory difficulty and loud 
wheezing, musical rales, a heavy severe productive cough and 
severe lethargy.  It was noted that asbestosis from previous 
exposure in an industrial setting had been diagnosed in the 
past.  The final diagnoses were acute bronchial asthma, acute 
asthmatic bronchitis, and asbestosis (established diagnosis).  
It was noted that laboratory findings contained no mention of 
asbestosis changes although this diagnosis had previously 
been established.   

Private medical records dated in July 1987 show that the 
veteran was treated for complaints of severe chest pain.  
Angina pectoris was to be ruled out.  He was hospitalized at 
a private facility in July 1987 for a long history of chest 
pressure.  A history of chemical burns to the lungs was 
noted.  In August 1987, it was noted that he had a history of 
being exposed to an acid burn resulting in some pulmonary 
problems at his work in private industry.  The diagnoses 
included history of questionable chemical burn of the lungs.  

A letter dated in December 1987 from RWE, MD, shows that he 
saw the veteran in that month for multiple medical problems.  
It was noted that PFT in September 1986 suggested a moderate 
obstructive and restrictive defect due to bronchial asthma 
and bronchitis.  He was hospitalized in 1986 and 1987 for 
asthmatic bronchitis and asbestosis.   

In January 1988, the veteran attributed asbestosis to his job 
during private medical treatment.  The assessments were 
asthmatic bronchitis and hyperirritable airway disease.  The 
final diagnoses did not include asbestosis.  

A disability determination from the Social Security 
Administration (SSA) dated in May 1988 shows that the 
veteran's disability benefits began in January 1986.  The 
primary diagnosis was severe asthmatic bronchitis.  The 
secondary diagnoses were history of a seizure disorder and 
history of cerebrovascular accident (CVA).  

The veteran underwent testing in September 1988; the 
diagnosis was asbestosis.  Private hospitalization records 
dated in December 1988 show a history of asbestosis.  

A letter dated in May 1989 from GKF, MD, indicates that the 
veteran was originally seen in May 1985 by another doctor, 
[G]TK, who found that the veteran had "pleural asbestosis."  
Dr. GKF personally reviewed the 1985 radiographs and noted 
that the slight increase in interstitial markings was 
suggestive, but not diagnostic.  Severe restrictive changes 
that were noted might be indicative of underlying 
interstitial disease (asbestosis).  Further studies were 
recommended.  

A letter dated in January 1990 from GKF, MD, indicates that 
the veteran had a significant history of asbestos exposure, 
and he repeatedly had documentation of a restrictive defect 
on at least 3 separate occasions at multiple different 
diagnostic laboratories.  His x-ray showed evidence of 
asbestos-related pleural disease.   

The veteran was hospitalized at a private facility in May 
1990 for wheezing, coughing and an inability to breathe.  
Examination revealed bilateral pneumonia.  It was noted that 
the veteran was retired from private employment due to 
"asbestosis of the lungs."  The final diagnoses included 
bilateral pneumonia, asbestosis and asthmatic bronchitis.  

When the veteran was hospitalized at a private facility in 
September 1990, a history of asbestosis and reactive airway 
disease was noted.  The final diagnoses included asbestosis.  
December 1990 hospitalization records also noted a past 
medical history of asbestosis and reactive airway disease.  

VA outpatient treatment records dated in February 1992 show a 
history of lung asbestosis. 

The veteran was afforded a VA pulmonary examination in April 
1992.  The veteran reported that he quit smoking in 1972, 
after having smoked 20 cigarettes for 10 years prior to that 
time.  The veteran stated that he was exposed to asbestos 
during service for 11 years.  The diagnoses included chronic 
obstructive pulmonary disease (COPD); exposure to asbestos 
and resulting asbestosis claimed by the veteran.  Further 
review of the veteran's claims file and an opinion from a 
pulmonary specialist were recommended.  VA PFT in May 1992 
demonstrated moderate restrictive disease.  

The veteran's claims file was reviewed by a VA medical 
director for respiratory care in June 1992.  It was noted 
that May 1992 PFT revealed restrictive lung disease.  Such 
findings might be due to either asbestosis or to poor patient 
effort.  On one occasion when a diffusing capacity was 
obtained in June 1985, there was no abnormality, thus 
reducing the likelihood of pulmonary fibrosis secondary to 
asbestos exposure.  

VA outpatient treatment records dated in July 1992 show that 
the veteran complained of seizures and COPD secondary to 
asbestosis.  The assessments were depression, not otherwise 
specified; seizures; and COPD.   

The final diagnoses following private hospitalization in 
October 1993 included history of asbestosis.  

Private medical records dated in February and July 1994 show 
that past medical history included asbestosis.  

At an RO hearing in 1995 the veteran reported he had received 
two pulmonary function tests in the past year in addition to 
adding recollections of asbestos exposure in service as a 
vehicle repairman and powerman and asbestos exposure after 
service, and recalling a medical examination for employment 
immediately after service (Transcript, (T.), at 6-10).  To 
the best of his recollection, the veteran stated that 
asbestosis was first diagnosed in the early 1980's.  T. 14.  

Private medical records dated in January 1996 include a 
notation that the veteran had a history of asbestosis.  

The diagnoses following private hospitalization in March 1997 
included asbestosis.  The veteran was again hospitalized in 
November 1997 with a history of multiple medical problems.  
By history, it was noted that the veteran was on medical 
retirement and disability because of asbestosis.  The 
impressions included chronic asbestosis.  

When the veteran was hospitalized at a private facility in 
April 1998, a past history was noted to include asbestosis.  
There was no pertinent final diagnosis.  

The veteran testified before a member of the Board in 
November 1998.  The veteran testified that he was first 
exposed to asbestos from 1958 to 1960.  T. 3.  The veteran 
stated that as part of helping to demolish buildings during 
service, he noticed that asbestos was hanging everywhere.  T. 
4-5.  The veteran testified that he had no way of knowing if 
he had been exposed to asbestos during his post-service work 
in private industry.  T. 7.  The veteran indicated that his 
SSA benefits were not granted on the basis of lung 
disability.  T. 11.   

A disability determination from SSA dated in January 1999 
indicates that the veteran's disability benefits would be 
continued.  The primary diagnosis was chronic pulmonary 
insufficiency.  The secondary diagnosis was coronary artery 
disease.  

The veteran was afforded a VA respiratory examination in 
March 2000.  The veteran stated to the examiner that he was 
exposed to asbestos during service while building portable 
housing, utilizing insulation and pipes, and retrofitting 
ships.  The veteran also had possible exposure at his work 
after service.  The veteran reported no significant smoking 
history.  A history of reactive airways disease was noted.  

The examiner reviewed the veteran's claims files.  The 
examiner's impression was that the veteran had a significant 
and ongoing history of chronic bronchitis, reactive airways 
disease that appeared to date early in his military service 
and throughout his military service with bronchitis and URIs.  

The examiner noted that the veteran reported exposure to 
asbestos during his military service as well as in his job 
following service.  The examiner stated that although there 
was a scattering throughout the records of the term 
"asbestosis," it was not clear that any of the information 
provided in the claims file documented a diagnosis of 
asbestosis.  It was pointed out that PFT showed minimally 
reduced total lung capacity consistent with the veteran's 
body habitus of obesity; lung volumes were essentially 
unchanged since 1976.  Diffuse capacity was within normal 
limits.  Chest x-rays did not reveal any evidence of 
interstitial changes.  Computed tomogram (CT) in 1994 
demonstrated no evidence of interstitial lung disease or 
pleural abnormalities that would be consistent with a history 
of asbestos exposure.  The examiner concluded that no 
evidence to support a diagnosis of asbestos-related lung 
disease was found.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). 

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation of a disorder that is service-
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

Following a comprehensive review of the evidence of record 
and the pertinent regulations, the Board concludes that 
entitlement to service connection for asbestosis is not 
warranted.

Initially, the Board notes that the record is silent for a 
current disability or diagnosis of asbestosis.  The veteran 
was evaluated in March 2000 for the specific purpose of 
identifying the nature of his pulmonary disability.  The 
examiner, who had reference to all of the veteran's medical 
records, reported history and testimony, concluded that the 
evidence did not support a diagnosis of asbestos-related lung 
disease.  A claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).   

The Board is cognizant that some of the medical evidence 
prior to March 2000 referred to a history of asbestosis or a 
diagnosis of asbestosis.  However, the Board also notes that 
the findings did not relate asbestosis to military service.  
For a well-grounded claim, there must competent medical 
evidence of a nexus between the in-service injury or disease 
and the disability.  Caluza v.  Brown, 7 Vet. App. 498 
(1995).  

Specifically, for example, a private medical report dated in 
May 1985 from GTK, Jr., MD, initially indicates that the 
evaluation of the veteran was for lung disease associated 
with his past post-service employer.  While the doctor noted 
the veteran's history pertinent to asbestos exposure, there 
were no findings that related the impression to military 
service.  This medical statement is insufficient to well 
ground the claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  Similarly, the April 1992 VA examiner 
noted in the diagnosis that asbestosis was claimed by the 
veteran.  This statement that merely repeats what the veteran 
reported is insufficient to provide medical nexus evidence.  
Id.  

Otherwise, hospitalization records in 1987 note the 
asbestosis by history but also note its relation to an 
industrial setting, not military service.  In January 1988 
treatment, the veteran attributed asbestosis to his job.  
These records do not tend to provide the requisite medical 
nexus since they relate the disability, if present, to other 
than military service.  Caluza, 7 Vet. App. at 506 (1995).  
Other records, such as the letters from GKF, MD, 1990 and 
1997 hospital records, and VA records in 1992, refer to 
asbestosis, but there is no medical etiology stated.  
Accordingly, these records are not sufficient to well ground 
the claim.  Id.    

The veteran testified at several hearings regarding his 
belief that he has asbestosis as a result of service.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  The Court held in 
Grottveit v. Brown, 5 Vet. App. 91 (1993), that lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well grounded claim, under 38 U.S.C.A. 
§ 5107(a).

As the record is silent for evidence of any complaints 
related to asbestosis or exposure to asbestos until many 
years after service, the veteran has not demonstrated the 
presence of a chronic disorder in service or evidence of 
continuity of symptoms that would alternatively well ground 
the claim under 38 C.F.R. § 3.303(b) (1999). 

Thus, in the absence of competent medical evidence of a 
current diagnosis of asbestosis or a nexus between any 
claimed asbestosis and in-service asbestos exposure, the 
claim is not well grounded and must be denied.  


ORDER

Entitlement to service connection for asbestosis is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

